DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16, 18-22, 25-27, 29-33 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by M. S. Bargir et al (WO 2011/092502, here after Bargir).
Claim 16 is rejected (Version I). Bargir teaches an article, comprising;
a substrate coated with a magnetic ink that has been aligned in a magnetic field to form an image [page 25 lines 11-29];
wherein the image includes at least two curved bright lines separated one from another; and 
wherein the at least two curved bright lines increase in intensity upon a tilt of the article [fig. 7a-7b, page 32 lines 5-31].
Claim 16 is rejected (Version II). Bargir teaches an article, comprising;
a substrate coated with a magnetic ink that has been aligned in a magnetic field to form an image [page 25 lines 11-29];
wherein the image includes at least two curved bright lines (moving ring laterally) separated one from another; and 
wherein the at least two curved bright lines increase in intensity upon a tilt of the article [fig. 14a-14b, page 52 last paragraph].
Claim 18 is rejected as Bargir teaches the substrate includes a dark background (where the magnetic flakes are perpendicular to viewing plain) [fig. 13 a]. 
Claim 19 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version I), and teaches the image includes a static area and a kinematic(dynamic) area (by tilting, the bright curves move but the central stays as a dark hole, also the background stays same) [fig. 7 and 7b].
Claim 19 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version II), and teaches the image includes a static area and a kinematic(dynamic) area (by tilting, the bright curves or rings move but the central stays as a dark hole, also the background stays same) [fig. 14a and 14b, page 52 last paragraph].
Claim 20 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version I). Bargir teaches upon tilting (tilting in two angles), each of the at least two curved bright lines form a perimeter of a pie-shaped wedge [fig. 7b, page 32 last paragraph].
Claim 21 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version I). Bargir teaches wherein the image includes four pie-shaped wedges (fig. 7a, upon tilting from the normal left and right, and toward and from the observer, four pie shaped wedges appear in total, 2 for each tilt).
Claim 22 is rejected. Bargir teaches the limitation of claim 16(Version). Looking at fig. 7a and 7b, by tilting, the circular curve converts to an ellipse(oval) and bow. 
Claim 25 is rejected. Bargir teaches each of the at least two curved bright lines intersects with a chord of a circle (33) to form a first portion of a circle and a second portion of a circle [fig. 7a]. 
Claim 26 is rejected. Bargir teaches the first portion of a circle has a first configuration, and the second portion of the circle has a second configuration at normal, wherein the configuration is different from the second configuration [fig. 7a]. 
Claim 27 is rejected. Bargir teaches the first configuration morphs to a third configuration and the second configuration morphs to a third configuration at a tilt of the article (tilting with (+ and -) of an angle to normal would change the first and second configuration to a third configuration) [fig. 7b]. 
Claim 29 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version II), and also teaches between the substrate and the magnetic ink, a printed graphical component (lions) [page 52 lines 21-32]. 
Claim 30 is rejected as the printed graphical component includes a dark background (Bargir teaches lion 85 is aligned with dark region and it is darker than the bright ring) [page 52 lines 21-end].
Claim 31 is rejected as Bargir teaches the printed graphical component(lion) is visible in a region adjacent to the at least two curved bright lines [page 52 lines 21-32].
Claim 32 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version I). Bargir teaches the magnetic flakes are aligned with a radius of curvature formed by a head-to-tail connection of the flakes in a cross-section of the coating [fig. 6b].
Claim 32 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version II). Bargir teaches the magnetic flakes are aligned with a radius of curvature formed by a head-to-tail connection of the flakes in a cross-section of the coating [fig. 13a].
Claim 33 is rejected. Bargir teaches the image(lion) moves relative to the dark background [fig. 14a, 14b]. 
Claims 16, 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by V. Raksha et al (U. S. Patent Publication:2007/0058227, here after Raksha-2).
Claim 16 is rejected. Raksha-2 teaches an article, comprising;
a substrate coated with a magnetic ink that has been aligned in a magnetic field to form an image [0080, fig. 19a];
wherein the image includes at least two curved bright lines (wave pattern) separated one from another; and 
wherein the at least two curved bright lines increase in intensity upon a tilt of the article (kinematic effect) [0081, 0007].
Claim 34 is rejected as Raksha-2 teaches the substrate includes a transparent hologram [0080]. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24, 28-29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over M. S. Bargir et al (WO 2011/092502, here after Bargir).
Claim 23 is rejected. Bargir teaches the limitation of claim 22 as discussed above, also teaches the image further includes a V-shape between each of the at least two curved bright lines [fig. 7a]. Although it does not teach an obelisk shape, however an ordinary skill in art can add a mask to cover and add elongated rectangular shape to the V-shape area.
Claim 24 is rejected as the obelisk is a static area upon tilt of the image (titling backward and forward, and not right and left). 
Claim 28 is rejected. Bargir teaches the limitation of claim 16(version I or II). Although in this specific embodiment Bargir does not teach the substrate is transparent. However, in another embodiment Bargir teaches the substrate is transparent when security element arranges over a window in the substrate, such as a transparent polymer window or an aperture [page 48 lines 26-28]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an article of Bargir on transparent substrate, because security element could be arranged at least partly over a window in transparent polymer window or an aperture. 
Claims 29, and 35 are rejected. Bargir teaches the limitation of claim 16 as discussed above (Version II), and also teaches between the substrate and the magnetic ink, a component (non-magnetic) [page 41 first paragraph]. Although does not teach the component is printed graphical component. However, changing in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over M. S. Bargir et al (WO 2011/092502, here after Bargir), further in view of V. P Raksha et al (WO 2007/120683, here after Raksha).
Claim 17 is rejected. Bargir teaches the limitation of claim 16 as discussed above (Version I, or II). Bargir teaches the magnetic ink includes a plurality of magnetic flakes [claim 71], but does not teach they are dispersed in a polymeric binder. Raksha teaches mixing magnetic platelets(flakes) with polymer binder, print, and align them with magnetic field to make security device [34, 35, 40]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an article of Bargir when the ink comprising binder, because it is suitable ink for printing a security document.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over V. Raksha et al (U. S. Patent Publication:2007/0058227, here after Raksha-2), further in view of V. P Raksha et al (WO 2007/120683, here after Raksha).
Claim 17 is rejected. Raksha-2 teaches the limitation of claim 16 as discussed above. Raksha-2 teaches the magnetic ink includes a plurality of magnetic flakes, but does not teach they are dispersed in a polymeric binder. Raksha teaches mixing magnetic platelets(flakes) with polymer binder, print, and align them with magnetic field to make security device [34, 35, 40]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have an article of Raksha-2 when the ink comprising binder, because it is suitable ink for printing a security document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712